Citation Nr: 0305609	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  02-12 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945.  He was prisoner of war (POW) from April 1942 
to June 1942.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in January 1999.  That decision denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death because it was not well-
grounded.  As explained further below, the not well-grounded 
standard was removed by legislation in November 2000, thus 
the appellant's claim was reconsidered April 2002 and denied 
on the merits.  The denial of service connection was duly 
appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran died in September 1952 from a gunshot wound 
inflicted by anti-American gunmen.


CONCLUSION OF LAW

A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to the 
cause of the veteran's death.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. § 3.312 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As noted above, there has recently been a significant change 
in the law regarding the VA's duty to notify and assist.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  VA has also revised the provisions of 
38 C.F.R. § 3.159 effective November 9, 2000, in view of the 
new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO did refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the appellant of the 
evidence necessary to substantiate her cause of death claim 
by various documents.  For example, she was advised of the 
applicable criteria concerning service connection for the 
cause of a veteran's death by the July 2002 Statement of the 
Case (SOC).  The SOC included the provisions of the VCAA and 
detailed the VA's duty to assist.  As such, the appellant was 
kept apprised of what she must show to prevail in her claim, 
what information and evidence she is responsible for, and 
what evidence VA must secure.  Therefore, there is no further 
duty to notify.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Legal Criteria and Analysis

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2002).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2002).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) 
(2002).

The evidence shows, through a multitude of lay affidavits, 
that the cause of the veteran's death in September 1952 was a 
gunshot wound.  According to the accounts submitted by the 
appellant, on the morning of September 26, 1952, an armed 
group of rabidly anti-American men went to the veteran and 
appellant's home.  They identified the veteran and murdered 
him.  The veteran was reportedly murdered because he was a 
former member of the USAFFE (United States Armed Forces in 
the Far East).  

There is no allegation that the veteran was shot during 
service.  Review of the veteran's service medical records 
reveals that he was treated for pneumonia during July 1945.  
There is no allegation that the veteran's case of pneumonia 
had anything to do with his demise.

While the appellant alleges that the veteran contracted 
malaria, dysentery, and malnutrition while a POW, there is no 
allegation that these diseases were related to his death by 
gunshot wound.

Although the veteran may have been shot because of his 
service to the United States, the veteran's death cannot be 
service-connected because there is no proximate cause between 
his period of service and his death.  The attack by the 
gunmen, while motivated by anti-Americanism, is an 
independent intervening cause that would break the causal 
connection  between service and death.

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

